               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN B. DEVRIES, ET AL.       :    CONSOLIDATED UNDER
                              :    MDL 875
     v.                       :
                              :
GENERAL ELECTRIC COMPANY,     :    E.D. PA CIVIL ACTION NO.
ET AL.                        :    5:13-00474-ER
                              :

                            O R D E R


          AND NOW, this 7th day of July, 2021, upon

consideration of the motions for summary judgment filed by

Defendants General Electric Company and CBS Corporation (ECF

Nos. 395 and 396) and the responses and replies thereto, and for

the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that the motions are GRANTED.

          It is further ORDERED that:

     1.   GE’s motion to preclude the testimony of Dr. Arthur

Frank (ECF No. 418), GE’s motion to file a reply to the motion

to exclude (ECF No. 422), and CBS’s motion to join the motion to

preclude (ECF No. 421) are DENIED as moot; and

     2.   Plaintiffs shall file a status report identifying any

remaining Defendants by July 22, 2021.


          AND IT IS SO ORDERED.



                                   /s/ Eduardo C. Robreno
                                   EDUARDO C. ROBRENO, J.
